Title: Instructions to Major General Philip Schuyler, 25 June 1775
From: Washington, George
To: Schuyler, Philip



Sir
New York 25 June 1775.

You are to take upon you the Command of all the Forces destined for the New York Department; and see that the Orders of

the Continental Congress are carried into Execution with as much precision and Exactness as possible.
For your better Government therein you are herewith furnished with a Copy of the Instructions given to me by that Honorable Body.
Such parts thereof as fall within the Line of your Duty, you will please to pay particular Attention to.
Delay no Time in occupying the several posts recommended by the provincial Congress of this Colony, and putting them in a fit posture to answer the End designed—neither delay any Time in securing the Stores which are or ought to have been removed from this City by Order of the Continental Congress.
Keep a watchful Eye upon Governor Tryon; and if you find him attempting directly or indirectly any Measures inimical to the common Cause use every Means in your power to frustrate his Designs—It is not in my power at this Time, to point out the Mode, by which this End is to be accomplished; but if forceable Measures are adjudged necessary respecting the person of the Governor, I should have no Difficulty in ordering of it, if the Continental Congress were not sitting: but as this is the Case and seizing of Governors quite a new Thing and of exceeding great Importance, I must refer you to that Body for Direction, in Case his Excellency the Governor should make any Move towards encreasing the Strength of the Tory party or in arming them against the Cause we are embarked in.
In like Manner watch the Movements of the Indian agent (Colonel Guy Johnson) and prevent as far as you can the Effect of his Influence to our Pr⟨ej⟩udice with the Indians—Obtain the best Information you can of the Temper and Disposition of these people; and also of the Canadians, that a proper Line may be mark’d out to conciliate their good Opinions and facilitate any future Operation.
The posts on Lake Champlain &c. you will please to have properly supplied with provision and ammunition, and this I am persuaded you will aim at doing upon the best Terms, to prevent our good and just Cause from sinking under a heavy Load of Expence.
You will be pleased also to make regular Returns once a Month to me and to the Continental Congress (and oftner as Occurrences

may require) of the Forces under your Command—Of your provisions, Stores &c. and give me the earliest Advises of every piece of Intelligence, which you shall judge of Importance to be speedily known.
Your own good Sense must govern in all Matters not particularly pointed out, as I do not wish to circumscribe you within too narrow Limits. I remain with great Regard Sir Your most obedt Servt

Go. Washington

